Citation Nr: 1515742	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a cardiovascular condition, to include as secondary to diabetes mellitus.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In January 2015 correspondence, the Veteran informed the Board that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2015, the Veteran sent a correspondence which indicated that he wished to withdraw all of his issues on appeal.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.

ORDER

The claim regarding whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a cardiovascular condition, to include as secondary to diabetes mellitus is dismissed.

The claim for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is dismissed.

The claim for entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is dismissed.




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


